DETAILED ACTION

Status of the Application
	In response filed on April 8, 2022, the Applicant amended claims 1, 6, and 13-16.  Claims 1-18 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant has amended the claims to correct informalities identified in the previous action. These objections have been withdrawn accordingly. 

	With respect to the rejection of claim 6 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claim. The rejections of claim 6 under 35 U.S.C. 112 (b) (for the reasons previously of record) has been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claim 1 under 35 U.S.C. 102 (a)(1) have been considered, but are moot in view of a new grounds of rejection. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claims 1-5, 7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestro et al. (U.S. PG Pub No. 2018/0060912, March 1, 2018 - hereinafter "Silvestro”) in view of Krishna et al. (U.S. Patent No. 10,643,243 May 5, 2020 - hereinafter "Krishna”)

With respect to claim 1, Silvestro teaches a proximity coupon distribution system comprising;
a computer server having a memory storing business data and user data; (Fig 6 tag 485 & [0102]-[0103] “networked system configuration…a computer device illustrated as client 465…connected to one or more other computer device…server connected to network…cloud-based architectures…functions are performed by…server….client may access these resources through an access program, such as a web browser” – therefore the system has a server having a memory to perform many of the functions of the system and clients (e.g., business and/or users) can be coupled to the server via the network/internet, [0007] “obtaining the address or other coordinates of one or more locations of a merchant” – server stores business data,  [0039]-[00409] “customer…allowed to sign up/register…information about the user/customer…passed…to the described systems” – user data stored, [0063] “merchant can interact with the described systems…merchant is able to register…through an app and/or…a website…providing certain information…e-mail address…name, street address, phone number…provided to the described systems” – business data stored, [0067] business data)
a business computing device coupled to the computer server; (Figs 4A & 4B & 4C & 4D& 4H show various business interfaces provided to an application operating on a business computing device coupled to the computer server, [0008] providing a merchant with a map” – inherently requires a business computing device coupled to the computer server, [0063] “merchant can interact with the described systems…through an app and/or…a website”, [0103])
a user computing device coupled to the computer server, (Fig 4h shows plurality of customer/user device, [0006] “providing one or more customers with a mobile app…that can downloaded onto…one or more mobile electronic devices…smart phone…tablet…of such customers”, [0027], [0039], [0103])
the computer server programmed to: receive from the business computing device a signal to activate real-time coupon distribution and automatically generate and send for auto-execution instructions to establish a proximity zone around the business computing device; (Fig 4F & 4H & 4I shows interfaces where a business defines a geofenced coupon which creates a signal/instructions to the server to activate real-time coupon distribution and automatically generate and send for auto-execution instructions to establish a proximity zone around the business computing device, [0010], [0028] “electronic promotion…include…coupons”, [0072] & [0076]-[0077])
receive a signal from the user computing device that the user computing device is within the proximity zone; ([0010] “customer can automatically receive that promotion when the customer enters the promotion area during the effective period of the promotion”, [0074] “promotions are only sent to customers…that enter into…the promotion area” – therefore the system necessarily receives a signal from the user computing device that the user computing device is within the proximity zone, [0076]-[0077], [0085] until the device crosses…the promotion area…launched”
automatically establish a connection between the computer server and the user computing device in response to receiving the signal from the user computing device that the user computing device is within the proximity zone;  ([0008] “send electric promotions to one or more customers via text message, a mobile app…systems are configured to send (or push) promotions to customers…” – therefore the server automatically establishes a connection between the computer server and the user computing device to push/transmit the promotion/coupon to the user device, [0010], [0076]-[0077] “automatically send…applicable promotions to customers as…they…enter the promotion area during the effective period…SMS…in-app push notification”)
automatically generate and send for display on the user computing device a real- time coupon associated with the business operating the business computing device [0008] “send electric promotions to one or more customers via text message, a mobile app…systems are configured to send (or push) promotions to customers…” – therefore the server automatically generates and sends for display on the user computing device a real- time coupon/promotion associated with the business operating the business computing device, [0010], [0049] “coupons…from merchants…sent to the customer’s device as in-app push notification”, [0076]-[0077] “automatically send…applicable promotions to customers as…they…enter the promotion area during the effective period…SMS…in-app push notification”)
Although Silvestro discloses that the system may collect user demographic data ([0039] “user is allowed to sign up/register…information about the user/customer…name, sex, age…telephone number…mobile number”), further acknowledges that was known for merchants to tailor/target advertisements to particular demographics ([0004] “some advertising methods tailor advertisements to particular consumers, based on…sex, age, race, income level, etc.”), and even goes so far as to suggest the system’s merchants may target based on demographics ([0084] “in some embodiments…allow merchants to target customers based on the customer geographic location and not necessarily on…age, gender” – saying targeting is “not necessarily” based on demographics does not say they can’t target based on demographics and actually suggests that they may, just that it is not necessary), the Examiner will introduce a secondary reference to more distinctly teach this limitation.. Silvestro does not appear to explicitly disclose,
receive from the business a signal to establish a demographic of individuals to receive a real-time coupon
automatically establish a connection in response to receiving a signal that a user of the user computing device meets the established demographic to receive the real-time coupon
However, Krishna discloses a proximity coupon distribution system, comprising
receive from the business a signal to establish a demographic of individuals to receive a real-time coupon (8:3-24 “system may be configured to receive…one or more parameters of the promotion (e.g., target audience…may then generate and/or provide one or more impressions for the promotion to the consumer device…may receive…promotion data from a merchant device that defines a…promotion”, 12:6-22 “message module may be configured to generate merchant messages for consumers…based on various criteria…merchant may be allowed to specify the times…the associated location…a targeted customer demographic”, 13:54-67 “consumer data may be further classified based on consumer characteristics or filters…demographics…age, gender, interests…allow the merchant to filter or select demographics and/or characteristic of interest”, 27:15-50 “server may be configured to generate an…impression…provided to a consumer device while…in range…text message…alert…may be generated and/or provided to the consumer device based on…promotion data received from the merchant device…for a particular consumer based on matching the one or more promotion parameters to consumer data…interests, preferences”, 5:40-55 “when the consumer device is determined to be outside…impression…may be provided top the consumer device…pushed out (e.g., in real time) to consumer device based on presence detection…”)
automatically establish a connection in response to receiving a signal that a user of the user computing device meets the established demographic to receive the real-time coupon (27:15-50 “server may be configured to generate an…impression…provided to a consumer device while…in range…text message…alert…may be generated and/or provided to the consumer device based on…promotion data received from the merchant device…for a particular consumer based on matching the one or more promotion parameters to consumer data…interests, preferences”, 5:40-55 “when the consumer device is determined to be outside…impression…may be provided top the consumer device…pushed out (e.g., in real time) to consumer device based on presence detection…”, 12:6-22 “message module may be configured to generate merchant messages for consumers…based on various criteria…merchant may be allowed to specify the times…the associated location…a targeted customer demographic”)
Krishna suggests it is advantageous to receive from the business a signal to establish a demographic of individuals to receive a real-time coupon, and automatically establish a connection in response to receiving a signal that a user of the user computing device meets the established demographic to receive the real-time coupon, because doing so allows an advertiser to have greater control over to whom their targeted promotions are distributed (8:3-24, 12:6-22, 13:54-67, 27:15-50, 5:40-55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silvestro to include receive from the business a signal to establish a demographic of individuals to receive a real-time coupon, and automatically establish a connection in response to receiving a signal that a user of the user computing device meets the established demographic to receive the real-time coupon, as taught by Krishna, because doing so would allow an advertiser to have greater control over to whom their targeted promotions are distributed.
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Krishna to the system of Silvestro would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Krishna to the system of Silvestro would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to receive from the business a signal to establish a demographic of individuals to receive a real-time coupon, and automatically establish a connection in response to receiving a signal that a user of the user computing device meets the established demographic to receive the real-time coupon. Further, applying this technique to Silvestro would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow an advertiser to have greater control over to whom their targeted promotions are distributed. 
	


With respect to claim 2, Silvestro teaches the system of claim 1;
wherein the business computing device operates an application that provides a business interface (Fig 4A & 4B & 4C & 4D& 4H – various business interfaces provided to the application operating on the business computing device, [0008] business map interface, [0063]-[0064] “merchant can interact with the described systems… through an app and/or…a website…able to manage various aspects of the merchant’s account through an interactive display”, [0103])

With respect to claim 3, Silvestro teaches the system of claim 2;
comprising more than one user computing device (Fig 4h shows plurality of customer/user device, [0006] “providing one or more customers with a mobile app…that can downloaded onto…one or more mobile electronic devices…smart phone…tablet…of such customers”, [0008], [0027])

With respect to claim 4, Silvestro teaches the system of claim 3;
wherein the business interface shows how many of the user computing devices are activated in the proximity zone (Fig 4H “6 subscribed customers in selected radius” and shows them on the map interface, Fig 4I “41 subscribed customers in selected radius”, [0008] “providing a merchant with a map showing the locations of customers in a promotion area…”, [0034], [0073])

With respect to claim 5, Silvestro teaches the system of claim 1;
wherein the proximity zone is a predetermined size (Fig 4H “select rarius by sliding along bar…1 miles” – therefore the proximity zone is a predetermined size as predetermined by the business entity, [0010], [0034], [0072])

With respect to claim 7, Silvestro teaches the system of claim 1;
wherein the proximity zone comprises a geofence (Fig 4H a 1 mile geofence boundary around a merchant location, [0034] “within a certain distance…from a particular merchant location”, [0072])

With respect to claim 9, Silvestro teaches the system of claim 1;
wherein the proximity zone comprises a Wi-Fi signal quadrant ([0052]-[0053] “systems can track the location of the customer’s mobile devices in any suitable manner…Wi-Fi positioning techniques” – therefore the proximity zone can comprise a “Wi-Fi signal quadrant” when Wi-Fi positioning techniques are used to track customer device location)

With respect to claim 10, Silvestro teaches the system of claim 1;
wherein the business data comprises coupon information and/or business contact information (Fig 4B business data input including business contact information, Fig 4C “to create your first coupon click here” & “my coupons” – business data includes coupon information, Fig 4D & 4F & 4H & 4I – coupon and business contact information input, [0009], [0063] “merchant is able to register… providing certain information…e-mail address…name, street address, phone number…provided to the described systems” – business data comprises business contact information, [0070] “merchants are able to create one or more promotions…coupons”)

With respect to claim 11, Silvestro teaches the system of claim 1;
wherein the user data comprise contact information and/or demographic information ([0039] “user is allowed to sign up/register…information about the user/customer…name, sex, age…telephone number…mobile number”)

With respect to claim 12, Silvestro teaches the system of claim 11;
wherein the contact information comprises address, email and/or phone number ([0039] “user is allowed to sign up/register…information about the user/customer…e-mail address…telephone number, physical address…mobile number”)

With respect to claim 13, Silvestro teaches the system of claim 1;
wherein the coupon is selected from the group consisting of an internet coupon, a mobile coupon, and/or a mobile app coupon [0028] “electronic promotion…include…coupons” – electronic coupons sent via SMS or push notification or in-app notifications comprises an “internet coupon” and/or a “mobile coupon” and/or a “mobile app coupon”, [0048], [0049] “promotions (e.g., coupons”, [0062] “digital coupon”)

With respect to claim 15, Silvestro teaches the system of claim 1;
wherein the real time coupon is for a predetermined period of time (Fig 2E “coupon expires in 7 Hrs and 56 Mins”, Fig 4I “expiration date and time” field for a specific coupon, [0010] “effective period of the promotion”, [0075])

With respect to claim 16, Silvestro teaches the system of claim 1;
wherein the real time coupon is for a predetermined number of users (Fig 2E “limited to the first 25 customers”, [0071] “can select how many people can redeem a coupon”

With respect to claim 17, Silvestro teaches the system of claim 1;
wherein the user computing device is a smartphone or tablet ([0006] “providing one or more customers with a mobile app…that can downloaded onto…one or more mobile electronic devices…smart phone…tablet…of such customers”, [0008] “merchant is able to…determine how many customers will receive one or more electronic promotions”, [0036], [0103])

With respect to claim 18, Silvestro teaches the system of claim 1;
wherein the business computing device is a smartphone or tablet ([0094] “representative system…computer device 410…may be…smart phone…tablet”, [0099] & [0103] “client…may be…smart phone…tablet…access to remote computer resources through…program…browser…can allow…merchants…to…send promotions…from many places”)




	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestro in view of Krishna, as applied to claim 5 above, and further in view of Randell et al. (U.S. PG Pub No. 2015/0161643, June 11, 2015 - hereinafter "Randell”)

With respect to claim 6, Silvestro and Krishna teach the system of claim 5, Although Silvestro suggests merchant classification may be input into the system ([0067]), Silvestro does not appear to disclose,
wherein the predetermined size of the proximity zone is determined by what business is associated with the business computing device
However, Randell discloses proximity coupon distribution
wherein the predetermined size of the proximity zone is determined by what business is associated with the business computing device ([0098] “a threshold or radius…may vary based on the type…restaurant advertisements may only be sent to mobile devices that are within a quarter mile of the restaurant geolocation…hotel advertisements may be sent to users with mobile devices within five miles of the hotel location” – therefore the proximity zone predetermined size is determined by what business is associated with the business computing device, [0075] “advertising in the form of…coupons”)
Randell suggests it is advantageous to include wherein the predetermined size of the proximity zone is determined by what business is associated with the business computing device, because doing so establish a proximity zone with less effort from the merchant while ensuring the zone is appropriate to drive foot traffic in commensurate with demand correlated with business category/type ([0098]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silvestro in view of Krishna to include wherein the predetermined size of the proximity zone is determined by what business is associated with the business computing device, as taught by Randell, because doing so establish a proximity zone with less effort from the merchant while ensuring the zone is appropriate to drive foot traffic in commensurate with demand correlated with business category/type.
	Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a proximity zone with a predetermined size determined by what business is associated with the business computing device of Randell for the proximity zone of Silvestro. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

	Examiner notes prior art reference Koukoumidis (cited at the end of this action and not relied upon) also discloses wherein the proximity zone predetermined size is determined by what business is associated with the business computing device ([0047] “with respect to geofence sizing…the disclosed architecture can size the geofence based…on the type of business entity…e.g., the retailer”)

With respect to claim 14,  Silvestro teaches the system of claim 1. Silvestro does not appear to disclose,
wherein the real time coupon comprises a scannable bar cod
However, Randell discloses proximity coupon distribution
wherein the real time coupon comprises a scannable bar cod ([0123] “coupon is transmitted to the mobile device…once activated, the user may elect to use a coupon…as a visual image shown on a display of the mobile device…a barcode…that an employee enters” – therefore the coupon comprises a scannable barcode)
Randell suggests it is advantageous to include wherein the coupon comprises a scannable bar cod, because doing so can enable efficient redemption at a merchant location/POS ([0123]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silvestro in view of Krishna to include wherein the coupon comprises a scannable bar cod, as taught by Randell, because doing so can enable efficient redemption at a merchant location/POS.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable efficient redemption at a merchant location/POS.

		
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Silvestro in view of Krishna, as applied to claim 1 above, and further in view of Showronek et al. (U.S. PG Pub No. 2010/0010964 January 14, 2010 - hereinafter "Showronek”)

With respect to claim 8, Silvestro and Krishna teach the system of claim 1. Silvestro does not appear to disclose,
wherein the proximity zone comprises an NFC zone
However, Showronek discloses proximity coupon distribution
wherein the proximity zone comprises an NFC zone ([0018] “mobile into proximity with the NFC sensor/transmitter…proximity may be defined by the NFC system being used” & [0022] “coupon…in proximity to the NFC…)
Showronek suggests it is advantageous to include wherein the proximity zone comprises an NFC zone, because doing so establish a proximity zone around a specific product which may enable more refined targeting ([0018] & [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silvestro in view of Krishna to include wherein the proximity zone comprises an NFC zone, as taught by Showronek, because doing so establish a proximity zone around a specific product which may enable more refined targeting.
	Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a proximity zone comprising an NFC zone of Showronek for the proximity zone of Silvestro. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

	Examiner notes prior art reference Carter (cited at the end of this action and not relied upon) also discloses wherein the proximity zone comprises an NFC zone ([0025] “determining whether participant is located within geo-fence involves…NFC…to define and create a virtual boundary”)

	Examiner notes prior art reference Azar (cited at the end of this action and not relied upon) also discloses wherein the proximity zone comprises an NFC zone ([0029] & [0042] & [0055] & [0065])

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
“What is Geofencing? Your Guide to Location-Based Marketing” (Jha, Priyam, published on October 4, 2019 at https://webengage.com/blog/what-is-geofencing/) teaches pushing coupons to user devices based on proximity zone entrance events. 

Koukoumidis et al. (U.S. PG Pub No. 2015/0148061, May 28, 2015) teaches wherein the proximity zone predetermined size is determined by what business is associated with the business computing device ([0047] “with respect to geofence sizing…the disclosed architecture can size the geofence based…on the type of business entity…e.g., the retailer”)

Carter et al. (U.S. PG Pub No. 2020/0058013, February 20, 2020) teaches wherein the proximity zone comprises an NFC zone ([0025] “determining whether participant is located within geo-fence involves…NFC…to define and create a virtual boundary”)

Azar et al. (U.S. PG Pub No. 2015/0235161, August 20, 2015) teaches wherein the proximity zone comprises an NFC zone ([0029] & [0042] & [0055] & [0065])


Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621